I think that the majority opinion construes the will contrary to the expressed intention of the testator. In 3 of the will he had in mind to leave his property in accordance with the provisions of 3536 of Crawford  Moses' Digest, relating to dower where there are no children, and in addition to give his widow the homestead in fee instead of for life, and to give her absolutely his household goods and personal property used in connection with the house, and all his moneys in bank, absolutely, under the provisions of 2 of the will, instead of a dower interest therein under the law.
McHANEY, J., concurs in dissent. *Page 566